ORDER
PER CURIAM
Wise & Scott, LLC (Plaintiff) appeals the trial court’s judgment in favor of Lee Reynolds and Lee Reynolds & Co., PC (Defendant) on Plaintiff’s petition to recover damages after Defendant withdrew as a member of Plaintiff’s accounting firm. Plaintiff claims the trial court erred in determining that it failed to prove its damages pursuant to § 347.121, RSMo of the Missouri Limited Liability Company Act.
*815We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).